DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 8, and 22-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (US 2013/0077895, hereinafter ‘Jian’) in view of Mir (US 8087827, hereinafter ‘Mir 827’).
Jian discloses a package for steam cooking food in a microwave, comprising: a single layer film structure which forms an enclosure in which the food is contained (2s); and a steam venting system including one or more steam vents that are formed in the film structure, that remain closed prior to the microwave steam cooking operation by extending a depth that is less than entirely through a thickness of the film structure, and that open up to release pressure in the enclosure created during the microwave steam cooking process; except does not expressly disclose the respiration system as claimed.
However, Mir 827 discoses a similar package for steam cooking food in a microwave, comprising: a film structure which forms an enclosure in which the food is contained (800); a respiration system including one or more atmosphere control attributes (ACA) that are formed in the film structure (870s), that extend all the way through the film structure from the enclosure to the environment outside the package, that are open prior to a microwave steam cooking operation, and that reduce the respiration of the food prior to the microwave cooking operation by allowing the transmission of gases between the enclosure and the environment outside the package through the one or more ACAs, thereby altering the atmosphere in the enclosure (col. 8, ll. 58 – col. 9, ll. 50) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the micro-perforations taught by Mir 827 to the packaging bag assembly taught by Jian, in order to slow respiration, reduce decay, and/or extend the shelf life of the food contents as taught by Mir 827 (col. 3, ll. 15-35).
Jian as modified above results in a device wherein the one or more steam vents are precision cuts that are visually closed prior to the microwave steam cooking operation (Jian Fig. 3); the precision cuts are formed by a laser, rotary die cut or mechanical punch (product-by-process limitation, see MPEP 2113); the precision cuts are formed having a length, shape, width or other characteristics of the package (Jian Fig. 3); the precision cuts are in registered areas on the film structure of the package (Jian Fig. 3); and the ACAs comprise microperforations (870s, see Mir 82); and the film structure comprises at least one of monolayer plastics and coextruded plastics (para 0021).
Regarding claims 22-27, Jian as modified above further discloses a multi-layer film structure embodiment (polymer coated paper material, para 0021) that meets the scope of the claims.
Regarding claim 34, Jian as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the adhesive material with partial depth vent as claimed.
However, Mir 827 itself teaches its layered structure including an adhesive layer including at least one seam vent (845) extending a depth that is less than entirely through a thickness of the at least one adhesive (see Fig. 16B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive in the construction of the Jian as modified above packaging, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
5.	Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the Office Action’s statement “At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the micro-perforations taught by Mir 827 to the packaging bag assembly taught by Jian, in order to Page 7 of 9 US Pat Appl No. 16/532,469 Atty Docket No. 100009-100015Reply & Amendment to Non-Final Office Action dated March 29, 2022slow respiration, reduce decay, and/or extend the shelf life of the food contents as taught by Mir 827 (col. 3, II. 15-35).” Is a conclusory statement without factual support and is not sufficient to support the rejection.
This argument has been considered, however is not persuasive in light of the teaching, suggestion, or motivation to support this statement coming directly from the Mir827 reference, as set forth in the rejection above. It is the exact opposite of an unsupported conclusory statement.
	Applicant next argues that Jian teaches away from the combination as it would destroy the functionality of the Jian device. This argument has been considered, however is not persuasive.
A teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (“The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed").
That Jian only teaches a steam venting port does not mean that Jian inherently teaches away from adding an Atmospheric Control Atribute (ACA) as argues by applicant.

Applicant further argues that nowhere in the Jian reference is it isclosed, taught or suggested to include or add ACAs (micro-perforations) similar to those found in the instant application. This argument has been considered, however is not persuasive in light of the motivation to make the proposed modification coming directly from the Mir 827 reference.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 6, 2022